Citation Nr: 1028063	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009 the Veteran testified at a Board hearing by 
videoconference from Pittsburgh, Pennsylvania, before the 
undersigned Acting Veterans Law Judge sitting in Washington, D.C.  
The transcript of that hearing has been associated with the 
claims file.

The  issues of an increased rating for a left ankle 
disability and entitlement to service connection for liver 
cancer and degenerative changes of the right knee have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  
Additionally, the Veteran testified at his May 2009 
hearing that he wished to raise secondary service 
connection claims for hypothyroidism and diabetes 
mellitus, which he contends are secondary to his service-
connected hepatitis C.  These matters are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

At his May 2009 hearing, the Veteran testified that he is in 
receipt of Social Security Administration (SSA) disability 
benefits because his service-connected hepatitis C renders him 
too sick to work.  The decision and the records upon which this 
grant of benefits was based are not included in the claims file.  
Because the decision and medical records upon which an award of 
SSA disability benefits was predicated may be relevant to the 
Veteran's claim, efforts to obtain those outstanding records 
should be made.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

With respect to the TDIU claim that is listed on the cover sheet, 
the Board acknowledges that this claim was not adjudicated by the 
AOJ; nevertheless, VA caselaw provides that when the record 
contains evidence of potential entitlement to a total disability 
evaluation based on individual unemployability, that evidence 
becomes an inferred claim that must be adjudicated.  Norris v. 
West, 12 Vet. App. 413 (1999); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, 
the "identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability based 
on individual unemployability).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the 
Court of Appeals for Veterans Claims held that a request for 
TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, as part of a claim for increased 
compensation if entitlement to the disability upon which TDIU is 
based has already been found to be service connected.  

As there is lay evidence of unemployability due to the Veteran's 
service-connected liver disability, remand for adjudication of an 
inferred claim for TDIU is warranted.  See VAOPGCPREC 6-96 
(holding that because the Board would have jurisdiction over the 
question of entitlement to a TDIU rating for a particular 
disability raised in connection with a claim for an increased 
rating for such disability, the proper method of returning the 
case to the RO for any required further action would be by remand 
rather than referral).  

Accordingly, the case is REMANDED for the following action:


1.  Issue notice to the Veteran in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU, and send the Veteran 
the appropriate TDIU claim form.

2.  Contact the SSA and obtain and associate 
with the claims file copies of the Veteran's 
records regarding SSA benefits, including any 
SSA administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non- 
existence or unavailability of such records 
must be verified by SSA.  38 C.F.R. § 
3.159(c)(2).  Additionally, VA must comply 
with the notice provisions of 38 C.F.R. 
§ 3.159(e) if it determines the records are 
no longer available or that further efforts 
to obtain them would be futile.

3.  After any further development deemed 
necessary, the AOJ should readjudicate the 
issues on appeal, to include the TDIU claim.  
If any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1).  The 
case should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



